DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/628,223, filed on January 2, 2020.

Oath/Declaration
Oath/Declaration as filed on February 13, 2020 is noted by the Examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The claim recites limitation “one next to the other” in third line of the claim, but it is unclear as to exactly what is next to the other.  Therefore Examiner suggests the term “one next” should be amended, without adding new matter, in a manner that clarifies as to exactly what is next to the other.  In addition, there is insufficient antecedent basis for the above limitation in the claim because the claim uses term “the other” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what the term is referring to.  Therefore Examiner suggests the 
Claim 9 is objected to because of the following informalities:  
The phrase "input/output" renders the claim indefinite because it is unclear whether the interface is both an input interface and an output interface of the display device, is only an input interface of the display device, or only an output interface of the display device. See MPEP § 2173.05(a)(I).  For the purposes of furthering examination, Examiner is selecting the "or" interpretation for the claim.
Claim 15 is objected to because of the following informalities:  
The claim recites limitations “the following steps”, “the parts”, “the side”, “the sensitive resin”, and “the remaining exposed parts” in fourth, fifth, sixth, eighth, and tenth lines of the claim, respectively, but there is insufficient antecedent basis for the above limitation in the claim because the claim uses terms “the following steps”, “the parts”, “the side”, “the sensitive resin”, and “the remaining exposed parts” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what the terms are referring to.  Therefore Examiner suggests the limitation “the following steps”, “the parts”, “the side”, “the sensitive resin”, and “the remaining exposed parts” should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.
Claim 16 is objected to because of the following informalities:
The claim recites limitation “the side faces” in third line of the claim, but there is insufficient antecedent basis for the above limitation in the claim because the claim uses term “the side faces” for a first time without previously reciting the term in the claim, 
Claim 17 is objected to because of the following informalities:  
Specifically, claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claim 17 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites “one corresponds to an emissive face of the LED” in eighth line of the claim.  However, it is unclear as to what exactly corresponds to an emissive face of the LED.  In addition, claim 1 recites limitations “the power supply”, “the ratio of dimensions”, “the connection surface” in eleventh, thirteenth line, and fifteenth to sixteenth 
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claims 3 and 4 recite limitations “the light signal” in fifth line and third line of the claims, respectively, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claims given that the claims use term “the light signal” for a first time without previously reciting the term in the claims, which even further creates lack of clarity in regard to exactly what the term is referring to.  Therefore Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claims 3 or 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the the associated display pixel zone” in sixteenth and seventeenth lines of the claim, but there is insufficient antecedent basis for the above limitation in the claim because the claim uses term “the associated display pixel zone” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what the term is referring to.  Therefore Examiner suggests the limitation “the associated display pixel zone” should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 10 recites “one corresponds to an emissive face of the LED” in fifth line of the claim.  However, it is unclear as to what exactly corresponds to an emissive face of the LED.  In addition, claim 10 recites limitations “the ratio of dimensions” and “the connection surface” in thirteenth line of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the ratio of dimensions” and “the connection surface” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what the terms are referring to.  Therefore Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  Accordingly, any claims dependent on claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject claim 11 recites limitation “the step of transfer” in second line of the claims, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the step of transfer” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what the term is referring to.  Therefore Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 15 recites limitations “the implementation” and “the wavelength” in third and ninth lines of the claim, respectively, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses terms “the implementation” and “the wavelength” for a first time without previously reciting the terms in the claim, which even further creates lack of clarity in regard to exactly what the terms are referring to.  Therefore Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issues.  Accordingly, any claims dependent on claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject and/or" recited in third line of the claim renders the claim indefinite because it is unclear whether the LED modules are produces such that: they each comprise at least one micro-magnet and such that the side faces of the LED modules are etched such that during the dispersion of the LED modules on the host support, an arrangement of the LED modules such that the emissive face of the LED is arranged on one side of the host support which is optically transparent is favoured; only they each comprise at least one micro-magnet; only the side faces of the LED modules are etched such that during the dispersion of the LED modules on the host support, an arrangement of the LED modules such that the emissive face of the LED is arranged on one side of the host support which is optically transparent is favoured; or some other combination.  For the purposes of furthering examination, Examiner is selecting the "or" interpretation for the claim.  Accordingly, any claims dependent on claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.  In addition, claim 16 recites limitation “the dispersion” in fourth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the dispersion” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what the term is referring to.  Therefore Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject the implementation” in fourth lines of the claim, but there is insufficient antecedent basis for the above limitation in the claim because the claim uses term “the implementation” for a first time without previously reciting the term in the claim, which even further creates lack of clarity in regard to exactly what the term is referring to.  Therefore Examiner suggests the limitation “the implementation” should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

Potentially Allowable Subject Matter




Claims 1 and 10 would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, because for each of claims 1 and 10 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Also, claims 2-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and objections(s) indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-9 and 11-16, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.











The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Bower) teaches a light-emitting diode device having a semiconductor substrate with an active electronic circuit in or on the semiconductor substrate.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621